Title: From George Washington to the Masons of New Bern, North Carolina, 21 April 1791
From: Washington, George
To: Masons of New Bern, North Carolina



Gentlemen,
[New Bern, N.C., 21 April 1791]

I receive the cordial welcome which you are pleased to give me with sincere gratitude.
My best ambition having ever aimed at the unbiassed approbation of my fellow-citizens, it is peculiarly pleasing to find my conduct so affectionately approved by a fraternity whose association is founded injustice and benevolence.
In reciprocating the wishes contained in your address, be persuaded that I offer a sincere prayer for your present and future happiness.

G. Washington.

